DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 5-6, 7-8, 12, 13-14, 16, 18 and 20-22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hillman et al. (WO 2009/005748) in view of Alfano et al. and Salb (US Patent No. 5,408,996), or, as an alternative to Alfano et al., Binder (US Patent No. 6,032,071), alone, or, alternatively, further in view of Brooker (US Pub No. 2008/0116392).  Note that, with regards to Hillman et al., for convenience, Examiner refers to the equivalent specification in corresponding US Pub No. 2010/0168586.
With regards to claims 1 and 3, Hillman et al. disclose a medical imaging system comprising:
an imaging device (i.e. optical light detector, such as a photomultiplier array (148) or CCD) including a plurality of pixels (paragraphs [0096], [0101]-[0102]; Figures 1-2; note that “imaging device” has been interpreted as corresponding to a CCD, an APD, and equivalents thereof, as set forth in paragraph [0052] of the instant corresponding PG-Pub);
an imaging lens (208, 128, 140) optically coupled to the imaging device, wherein the imaging lens is configured to remain stationary (paragraphs [0093], [0100]; Figures 1-2, note that the lens (208, 128, 140) does not move (i.e. remains stationary)); and
a spacer (210) configured to maintain a fixed distance between a portion of the spacer configured to contact a tissue and the imaging lens, wherein, in at least one operating mode, the imaging device is configured to be focused on and image the tissue (204, 206) in contact with the portion of the spacer (paragraphs [0023], [0100]; Figure 2); and 
an excitation light source (102, 104, 106) configured to emit an excitation light towards the tissue in substantially a whole field of view of the imaging device, and wherein the plurality of pixels of the imaging device simultaneously collect light fluoresced from the tissue from substantially a whole field of view of the imaging device (paragraphs [0031], [0091], [0100]-[0102], referring to “…an optical response to the incident light can be detected at multiple locations, such as at different lateral distances from the incident beam location being scanned at that particular time” and  “As the incident beam is scanned across different scanning locations of the imaging region of interest, a two-dimensional array of response data can be detected and stored for each scanning location” using a two-dimensional detector array, and therefore, the excitation light source is configured to emit an excitation light towards the tissue in substantially a whole field of view (i.e. 2D field of view) of the imaging device and the plurality of pixels of the 2D detector array (i.e. imaging device) simultaneously collects the response (i.e. light fluoresced from the tissue) from substantially a whole field of view of the imaging device (i.e. across the 2D field of view); Figures 1-3).
With regards to claims 16 and 18, Hillman et al. disclose a method for imaging tissue, the method comprising:
contacting a spacer (210) of a medical imaging system with tissue (paragraphs [0023], [0100]; Figure 2);
maintaining a fixed distance between a portion of the spacer in contact with the tissue and an imaging lens (208, 128, 140), wherein the imaging lens is configured to remain stationary (paragraphs [0023], [0093], [0100]; Figures 1-2, note that the lens (208, 128, 140) does not move (i.e. remains stationary)); 
emitting an excitation light towards the tissue in substantially a whole field of view of an imaging device (i.e. CCD) optically coupled to the imaging lens (paragraphs [0031], [0091], [0100]-[0103]; Figures 1-2)
and 
imaging the tissue in contact with the spacer with an imaging device (i.e. optical light detector, such as a photomultiplier array (148) or CCD) optically coupled to the imaging lens, wherein imaging the tissue includes simultaneously collecting light  fluoresced from the tissue with a plurality if pixels from substantially a whole field of view of the imaging device (paragraphs [0042], [0094], [0096], [0100]-[0102], referring to “…an optical response to the incident light can be detected at multiple locations, such as at different lateral distances from the incident beam location being scanned at that particular time” and  “a two-dimensional array of response data can be detected and stored for each scanning location” using a two-dimensional detector array, and therefore the plurality of pixels of the 2D detector array (i.e. imaging device) simultaneously collects the response (i.e. light fluoresced from the tissue) from substantially a whole field of view of the imaging device (i.e. across the 2D field of view); Figures 1-2).
However, though Hillman et al. disclose that their imaging system and method is used for imaging the skin and comes into contact with the skin, wherein the spacer comprises a hollow tube/barrel (210) (Abstract; paragraph [0100]), Hillman et al. do not specifically disclose that a portion of the spacer configured to contact the tissue includes a planar surface that extends across a distal end of the spacer.  
Further, though Hillman et al. do disclose analyzing received signals in order to characterize the imaged tissue, such as determining diseased tissue (i.e. malignant tissue) (Abstract; paragraphs [0090], [0143]-[0145]), Hillman et al. do not specifically disclose that their system further comprises an image processor in communication with the imaging device, wherein the image processor analyzes an image from the imaging device to determine a cell state and location of pixels having light intensities greater than or equal to a predetermined light intensity.  
Additionally, with regards to claims 3 and 18, Hillman et al. do not specifically disclose that the cell state includes a cell being diseased.  
Alfano et al. disclose an imaging apparatus suitable for examining an object, such as skin, for detecting cancer and precancerous conditions (Abstract).  The apparatus includes a gun-shaped housing having a handle portion and a barrel portion (107), wherein the front end of the barrel portion is open and a glass cover (109) is mounted therein (Abstract; column 7, lines 44-48, 56-60; Figure 4, note that the glass cover (109) forms a planar surface that extends across a distal end of the spacer (107)).
  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the portion of the spacer of Hillman et al. to include a planar surface that extends across a distal end of the spacer, as Hillman et al. disclose a medical imaging system for imaging skin using a spacer and Alfano et al. teaches a known technique for imaging skin by using a spacer with a planar surface extending across the distal end of the spacer.  That is, using the known technique for imaging skin, as desired in Hillman et al, by using a spacer including a planar surface that extends across a distal end of the spacer, as taught by Alfano et al., would have been obvious to one of ordinary skill in the art.
However, the above combined references do not specifically disclose that their system further comprises an image processor in communication with the imaging device, wherein the image processor analyzes an image from the imaging device to determine a cell state and location of pixels having light intensities greater than or equal to a predetermined light intensity, wherein [claims 3 and 18], the cell state includes a cell being diseased.
Salb discloses a system for practical and accurate detection and localization of malignant tissue during medical procedures, wherein an image is acquired and analyzed by having the image/frame data mapped into a lookup table (LUT), wherein the LUT can be configured as a threshold-level scale, with all tissue brightness values between zero and a user-selected threshold (i.e. threshold light intensity, wherein the threshold is necessarily selected prior to processing the data in order to generate the color-coded or threshold-level-coded frame, and therefore can be considered to be a “predetermined” threshold light intensity as it is determined prior/”pre-“ to generating the threshold-level-coded frame) represented by one color and all tissue brightness values above the threshold and below full-scale represented by a second color (Abstract; column 6, line 50-column 7, line 11).  The color-coded or threshold-level-coded frame is displayed and emphasizes hypermetabolic areas (i.e. malignant tissue; cell state including a cell being cancerous) in the field of view (Abstract; column 7, lines 11-17).  
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the system of the above combined references to further comprise an image processor in communication with the imaging device, wherein the image processor analyzes an image from the imaging device to determine a cell state and a location in the FOV of the imaging device of cells meeting a predetermined condition, wherein the predetermined condition is a threshold light intensity and the cell state includes a cell being cancerous/diseased, as taught by Salb, in order to provide practical and accurate detection and localization of malignant tissue during medical procedures (Abstract).  
Alternatively, with regards to Alfano et al., Binder discloses a device for optical examination of human skin comprising a front housing section (201) that serves a spacer unit and thus maintains the correct focus to the sensor (400) (Abstract; column 14, lines 48-50).  A glass plate (210) seals off the device and keeps the skin (150), flat and prevents any foreign bodies from entering the device, wherein keeping the skin flat allows for obtaining reproducible and comparative images at different points in time (column 3, lines 34-37; column 14, lines 48-55; Figure 5). 
Therefore, alternatively to Alfano et al., at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the portion of the spacer of Hillman et al. to include a planar surface that extends across a distal end of the spacer, as taught by Binder, in order to seal off the device to prevent any foreign bodies from entering the device and keep the skin flat in order to obtain reproducible and comparative images at different points in time (column 3, lines 34-37; column 14, lines 48-55; Figure 5). 
As discussed above, Hillman is viewed as teaching that imaging the tissue includes “simultaneously” collecting light fluoresced from the tissue with a plurality of pixels “from a plurality of pixels from substantially a whole field of view of the imaging device”.  
However, in the alternative, if it is not clear that the two-dimensional detector array of Hillman collects the fluoresced light “simultaneously” from the plurality of pixels from “substantially a whole field of view of the imaging device”, Brooker discloses a system for fluorescence imaging which can be implemented for in-vivo imaging and provides simultaneous multi-photon excitation across a focal plane with good axial resolution and a wide field of view, wherein their system can provide an excitation plane that covers the desired viewing area so that no scanning mechanism is needed at all, provides improved images slices due to improved contrast, and provides improved image acquisition time (paragraphs [0043]-[0048]; Figures 1-4; note that their system therefore provides for a plurality of pixels of the imaging device to simultaneously collect light from tissue that is fluoresced in response to the excitation light). A focus lens is configured to focus emission light emitted from said predetermined area of the specimen onto at least two pixels of an image detector simultaneously (paragraphs [0015]-[0016], [0039]; note that their system therefore provides for a plurality of pixels of the imaging device to simultaneously collect light from tissue that is fluoresced in response to the excitation light).  Brooker additionally discloses that their wide-field multi-photon system may be implemented in conjunction with a focal point system (i.e. system with a focused beam that is scanned), wherein their wide-field multiphoton system provides higher speed imaging (paragraphs [0011], [0047]).  
Therefore, alternatively, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the system of the above combined references such that, in addition to performing imaging by scanning an incident beam across a target to obtain depth resolved information, the plurality of pixels of the imaging device of Hillman further simultaneously collect light fluoresced from the tissue from substantially a whole field of view of the imaging device, as taught by Brooker, in order to provide an additional image resulting from the wide-field multi-photon imaging that can be provided at a higher speed (paragraph [0011]).  

With regards to claims 5 and 20, Salb discloses that their system further comprises a feedback system (i.e. display) that provides an indication of the cell state and location of cells in a field of view of the imaging device meeting the predetermined threshold light intensity (column 7, lines 11-17; note that “feedback system” has been interpreted as corresponding to a display, and equivalents thereof, as set forth in paragraph [0088] of the instant corresponding PG-Pub). 
With regards to claims 6 and 21, Salb discloses that cells meeting the predetermined threshold light intensity are indicated with a color (column 7, lines 3-17).
With regards to claim 7, Hillman et al. disclose that the spacer comprises a collar (paragraphs [0023], [0100], referring to the spacer being hollow and configured to fit about the lens, and therefore the spacer forms a collar).
With regards to claim 12, Hillman et al. disclose that the medical imaging system is configured to be hand-held (paragraphs [0100], [0119], referring to the system being “manually” manipulated and referring to portions of the system configured to be “handheld”;  Figures 1-2).
With regards to claim 13, although Hillman et al. do not specifically disclose that a field of view of the imaging device is between or equal to 0.5 and 10 centimeters, it would have been within the skill of one of ordinary skill in the art, through routine experimentation, to adopt the claimed field of view, in order to obtain an optimal desired image.
With regards to claims 14 and 22, Hillman et al. disclose that the spacer is removable from a housing of the medical imaging system (paragraph [0100], referring to the spacer (210) being optionally fitted to the lens, and therefore the spacer is capable of being removed (i.e. “removable”) and is selectively/optionally removed from the housing of the medical imaging system).
With regards to claim 8, Alfano et al. disclose that the spacer comprises glass or plastic (Abstract; column 7, lines 47-48, referring to the glass cover (109)).  Binder further discloses this limitation (column 14, lines 48-55, referring to the glass plate (210)).

Claims 4 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hillman et al. in view Alfano et al. (or Binder) and Salb, alone, (or alternatively further in view of Brooker), as applied to claims 3 and 18 above, and further in view of Cline et al. (US Pub No. 2002/0035330).
With regards to claims 4 and 19, as discussed above, the above combined references meet the limitations of claims 3 and 18.  However, though Hillman et al. disclose that the optical response signal can include information about one or more of absorbed light, reflected light or a fluorescent light emission, the above combined references do not specifically disclose that their system comprises a second imaging device, wherein the second imaging device is configured to collect a color image of the tissue, wherein the image processor superimposes the cell state and location of pixels meeting the predetermined threshold light intensity with the color image and outputs the superimposed image to a feedback system.  Note that the “second imaging device” has been interpreted as corresponding to a CCD, CMOS, and equivalents thereof, as set forth in paragraph [0098] of the corresponding PG-Pub. 
Cline et al. disclose a fluorescence endoscopy video system which can operate in a fluorescence/reflectance imaging mode, wherein a second imaging device (i.e. 102) is used to acquire a color image of the tissue, and a processor superimposes/combines a fluorescence image with the color image and outputs the superimposed/combined image to a display (Abstract; paragraphs [0043], [0048]-[0049]; [0053]-[0060], [0082]; Figure 3A).  The color contrast between image pixels of normal tissue and image pixels of tissue suspicious for early cancer may be enhanced in order to provide the operator with the best combination of sensitivity (i.e. ability to detect suspect tissue) and specificity (i.e. ability to discriminate correctly) (paragraphs [0061], [0158]).  
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the system of the above combined referneces comprise a second imaging device, wherein the second imaging device is cosnfigured to collect a color image of the tissue, wherein the image processor superimposes the cell state and location of pixels meeting the predetermined threshold light intensity with the color image and outputs the superimposed image to a feedback system, as taught by Cline et al., in order to enhance the color contrast between image pixels of normal tissue and image pixels of suspicious tissue, thus providing the operator with the best combination of sensitivity and specificity (paragraphs [0061], [0158]).  

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hillman et al. in view Alfano et al. (or Binder), and Salb, alone, or alternatively further in view of Brooker as applied to claim 1 above, and further in view of Lang et al. (US Pub No. 2008/0037138).
With regards to claim 9, as discussed above, Hillman et al. meet the limitations of claim 1.  However, they do not specifically disclose that their system further comprises an iris arranged proximate to the imaging lens through which the imaging lens is optically coupled to the imaging device.  
Lang et al. disclose a lens system for a camera wherein an optical iris (6), formed by the shape of a lens retainer (18) and comprising a blind boring (20) having a cylindrical shape forming an entrance aperture (22) of the iris (6), is positioned immediately in front of a lens  (Abstract; paragraph [0054]; Figures 1-2).  Undesirable reflections are avoided by means of the cylindrical shape of the boring (20) (paragraph [0054]).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the system of Hillman et al. further comprise an iris arranged proximate to the imaging lens through which the imaging lens is optically coupled to the imaging device, as taught by Lang et al., in order to avoid undesirable reflections (paragraph [0054]).  

Claims 10-11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hillman et al. in view Alfano et al. (or Binder), and Salb alone, or alternatively further in view of Brooker, as applied to claim 1 above, and further in view of Wolfe (US Patent No. 6,256,530).
With regards to claims 10-11, as discussed above, Hillman et al. meet the limitations of claim 1.  However, they do not specifically disclose that the pixel size of the plurality of pixels is between or equal to about 2 microns and 20 microns or is greater than about 15 microns, which is noted to be about the size of a human cell.
Wolfe et al. disclose a self-contained, manually-operated diagnostic instrument for the measurement of human-tissue surfaces to determine whether they are cancerous, precancerous or benign (column 2, lines 3-6).  Their optical system is designed such that each pixel corresponds approximately to the size of a tissue cell in order to maximize the contrast between normal and malignant tissue (column 8, lines 26-29; note that the pixel size defines the analysis resolution).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the pixel size of the plurality of pixels of the above combined references be about the size of a human cell, which is within a range of 2-20 microns (i.e. greater than 15 microns), as taught by Wolfe et al., in order to maximize the contrast between normal and malignant tissue (column 8, lines 26-29).

Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hillman et al. in view of Alfano et al. (or Binder) and Salb, alone, or in view of Brooker, as applied to claim 1 above, and further in view of Roy et al..
With regards to claim 24, as discussed above, the above combined references meet the limitation of claim 1.  However, they do not specifically disclose that the imaging lens is arranged proximate to an iris.
Roy et al. disclose an adjustable iris mechanism (34) which provides an aperture of a user-selectable diameter though which the beam passes, thus limiting the size and brightness of the beam (paragraph [0039]).  As seen in Figure 4, an imaging lens (28, 38) is arranged proximate/near to the iris mechanism (34).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the imaging lens of the above combined references be arranged proximate to an iris, as taught by Roy et al., in order to limit the size and brightness of the beam (paragraph [0039]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 26 of U.S. Patent No. 11,266,313 (corresponding to Application No. 14/616,467) in view of Binder.  
Claims 1-2 and 26 of the Patent discloses a system comprising an imaging device, an imaging lens and a spacer, an excitation source (implicit that the excitation light would emit light in substantially a whole FOV if light is collected from the whole FOV), wherein the plurality of pixels of the imaging device simultaneously collect light fluoresced from the tissue from substantially a whole field of view (i.e. “whole FOV”) of the imaging device, etc., as claimed in instant claims 1 and 3.  However, the Patent does not specifically disclose that the portion of the spacer constructed to contact the tissue includes a planar surface that extends across a distal end of the spacer.  Binder discloses a device for optical examination of human skin comprising a front housing section (201) that serves a spacer unit and thus maintains the correct focus to the sensor (400) (Abstract; column 14, lines 48-50).  A glass plate (210) seals off the device and keeps the skin (150), flat and prevents any foreign bodies from entering the device, wherein keeping the skin flat allows for obtaining reproducible and comparative images at different points in time (column 3, lines 34-37; column 14, lines 48-55; Figure 5). Therefore, it would have been obvious to one of ordinary skill in the art to modify the portion of the spacer of the Patent to include a planar surface that extends across a distal end of the spacer, as taught by Binder, in order to seal off the device to prevent any foreign bodies from entering the device and keep the skin flat in order to obtain reproducible and comparative images at different points in time (column 3, lines 34-37; column 14, lines 48-55; Figure 5). 

Response to Arguments
Applicant's arguments filed April 26, 2022 have been fully considered but they are not persuasive. 
With regards to the Hillman, Applicant argues that “Because the optical response in Hillman are detected to provide information about scattering anisotropy and used to provide a volumetric image of the subject, there is no need in Hillman for intensity thresholding to determine the location of pixels having light intensities greater than or equal to a predetermined threshold light intensity”.  
Examiner respectfully disagrees and first notes that Hillman discloses in paragraph [0113] that “the combined LOT/DCS system illustrated in FIG. 5 is capable of concurrently quantifying (1) absorption, (2) fluorescence…and (3) blood flow via DCS” and further discloses in paragraph [0150] that “Following a scan, the measured data can be processed in hardware or software…into an image (or any of the plurality (e.g., 32) of simultaneously acquired images) and displayed on a screen…Analysis for converting the images in 3D reconstructions can be performed offline”.  Furthermore, Hillman does disclose analyzing received signals in order to characterize the imaged tissue, such as determining diseased tissue (i.e. malignant tissue) (Abstract; paragraphs [0090], [0143]-[0145]).  Therefore, it is clear that fluorescence can be quantified in the images, wherein the images, prior to being converted into 3D reconstructions, are displayed on a screen.  See also paragraph [0151]-[0152] and Figure 17.  As such, since 2D images (i.e. the images prior to conversion to 3D images) quantifying fluorescence can be provided by Hillman and Hillman further discloses a need to characterize the imaged tissue to determined diseased/malignant tissue, there does appear a need in Hillman for [fluorescence-based] intensity thresholding to determine the locations of pixels having light intensities greater than or equal to a predetermined threshold light intensity, as taught by Salb, in order to provide practical and accurate detection and localization of malignant tissue during medical procedures (Abstract).  
Applicant further asserts that such a modification would change the principle operation of Hillman, as at least the imaging and analysis systems of Hillman would need to be modified to be compatible for fluorescence-based intensity thresholding.  Applicant argues that modifying Hillman to be fluorescence-based intensity thresholding system would render Hillman unsuitable for its intended purpose of performing laminar optical tomography to provide a volumetric image of a subject being imaged.
	However, as set forth by the Examiner above, Hillman does disclose quantifying fluorescence and further displaying processed [2D] images prior to 3D reconstruction.  Therefore, Hillman’s system is compatible for fluorescence-based intensity thresholding as Hillman’s system can provide 2D images quantifying fluorescence.  Hillman’s system is not solely limited to providing a volumetric image, etc., and therefore Applicant’s argument that such a modification would change the principle operation of Hillman is not found to be persuasive.   
	The claims therefore remain rejected under the previously applied prior art. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793